Case 4:20-cv-03474 Document 28 Filed on 04/19/21 in TXSD Page 1 of 5
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  April 19, 2021
                                                               Nathan Ochsner, Clerk
Case 4:20-cv-03474 Document 28 Filed on 04/19/21 in TXSD Page 2 of 5
Case 4:20-cv-03474 Document 28 Filed on 04/19/21 in TXSD Page 3 of 5
Case 4:20-cv-03474 Document 28 Filed on 04/19/21 in TXSD Page 4 of 5
Case 4:20-cv-03474 Document 28 Filed on 04/19/21 in TXSD Page 5 of 5
